Case 2:20-cv-02482-TLP-cgc Document 90 Filed 04/22/21 Page 1 of 7                     PageID 1056




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


 JESSICA CLIPPINGER, on behalf of                 )
 herself and all others similarly situated,       )
                                                  )         No. 2:20-cv-02482-TLP-cgc
        Plaintiff,                                )
                                                  )         JURY DEMAND
 v.                                               )
                                                  )
 STATE FARM MUTUAL                                )
 AUTOMOBILE INSURANCE CO.,                        )
                                                  )
        Defendant.                                )


 ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION
   TO STAY, HOLDING IN ABEYANCE PLAINTIFF’S MOTION TO COMPEL,
 GRANTING PLAINTIFF’S MOTION FOR RULE 56(d) DISCOVERY, DENYING AS
 MOOT DEFENDANT’S MOTION FOR A PROTECTIVE ORDER, AND EXTENDING
           DEADLINES TO MOVE FOR CLASS CERTIFICATION


       The parties filed a flurry of discovery motions in this case. Indeed, four discovery

motions are currently pending before the Court. First is Plaintiff’s Motion to Compel. (ECF No.

63.) There, Plaintiff seeks to compel evidence related to class certification. (Id.; see also ECF

No. 81 at PageID 1026.) But Defendant moves to stay all discovery until the Court decides its

Motion for Summary Judgment. (ECF No. 70.)

       What is more, Defendant also moves for a Protective Order. (ECF No. 75.) This is

because, following Defendant’s Motion for Summary Judgment and Motion to Stay, Plaintiff

served Defendant with six deposition notices and a request for written discovery. (Id. at PageID

884.) Now Defendant asks the Court to stop Plaintiff from seeking this discovery. (Id. at

PageID 885.)
Case 2:20-cv-02482-TLP-cgc Document 90 Filed 04/22/21 Page 2 of 7                     PageID 1057




       Only one minute after Defendant moved for a Protective Order, Plaintiff moved for Rule

56(d) discovery. (ECF Nos. 76 & 77.) She argues that Defendant is refusing her a reasonable

and fair opportunity to seek discovery about the issues raised in the Motion for Summary

Judgment. (ECF No. 76 at PageID 925.) She thus submits a Rule 56(d) motion and affidavit,

asking the Court to (1) permit additional discovery, (2) direct Defendant to make witnesses Peter

Herzog and Lynn Vanderford available for depositions within fourteen days, and (3) extend the

deadline for Plaintiff to respond to Defendant’s Motion for Summary Judgment. (Id.)

                                     LEGAL STANDARDS

I.     Motions to Compel or Stay Discovery

       Under Federal Rule of Civil Procedure 37, a party can move to compel discovery if

another party fails to produce documents as requested under Rule 34. Fed. R. Civ. P.

37(a)(3)(B)(iv). “District courts have broad discretion over docket control and the discovery

process.” Pittman v. Experian Info. Sols., Inc., 901 F.3d 619, 642 (6th Cir. 2018). This means

that “the scope of discovery is within the sound discretion of the trial court.” Lavado v.

Keohane, 992 F.2d 601, 604 (6th Cir. 1993) (citation omitted). And so, courts can grant motions

to compel discovery or, by contrast, to limit it. Pittman, 901 F.3d at 642–43.

       When a party moves to stay discovery, “[t]rial courts have broad discretion and inherent

power to stay discovery until preliminary questions that may dispose of the case are determined.”

Hahn v. Star Bank, 190 F.3d 708, 719 (6th Cir. 1999). And when considering a motion to stay

discovery, “a court weighs the burden of proceeding with discovery upon the party from whom

discovery is sought against the hardship which would be worked by a denial of discovery.”

Bowens v. Columbus Metro. Libr. Bd. of Trs., No. 2:10-cv-00219, 2010 WL 3719245, at *1 (S.D.




                                                 2
Case 2:20-cv-02482-TLP-cgc Document 90 Filed 04/22/21 Page 3 of 7                       PageID 1058




Ohio Sept. 16, 2010). Notably, “the fact that a party has filed a case-dispositive motion is

usually deemed insufficient to support a stay of discovery.” Id. at *2.

II.    Motion for Rule 56(d) Discovery

       Under Federal Rule of Civil Procedure 56(d), a nonmovant responding to a motion for

 summary judgment may show by affidavit or declaration that, “for specified reasons, it cannot

 present facts essential to justify its opposition.” Fed. R. Civ. P. 56(d). “The [nonmovant’s]

 affidavit must ‘indicate to the district court the party’s need for discovery, what material facts it

 hopes to uncover, and why it has not previously discovered the information.’” Doe v. City of

 Memphis, 928 F.3d 481, 490 (6th Cir. 2019) (quoting Ball v. Union Carbide Corp., 385 F.3d

 713, 720 (6th Cir. 2004)).

       The nonmovant thus bears the burden of showing “why he could not oppose the summary

 judgment motion by affidavit and how postponement of a ruling on the motion would enable

 him to rebut [the movant’s] showing of the absence of a genuine issue of material fact.”

 Emmons v. McLaughlin, 874 F.2d 351, 356 (6th Cir. 1989). If the nonmovant makes this

 showing, the Court may either defer or deny the motion for summary judgment; allow time for

 discovery; or issue any other appropriate order. Fed. R. Civ. P. 56(d)(1)–(3).

       When the Sixth Circuit reviews a district court’s ruling on a Rule 56 motion for

 additional discovery, it considers five factors:

       (1) when the appellant learned of the issue that is the subject of the desired
       discovery; (2) whether the desired discovery would have changed the ruling below;
       (3) how long the discovery period had lasted; (4) whether the appellant was dilatory
       in its discovery efforts; and (5) whether the appellee was responsive to discovery
       requests.




                                                    3
Case 2:20-cv-02482-TLP-cgc Document 90 Filed 04/22/21 Page 4 of 7                          PageID 1059




    Doe, 928 F.3d at 491 (quoting CenTra, Inc. v. Estrin, 538 F.3d 402, 420 (6th Cir. 2008)). The

    Sixth Circuit has suggested that district courts should also consider these factors when deciding

    a Rule 56(d) motion. See id.

                                               ANALYSIS

I.        Discovery Related to Class Certification
          Plaintiff moves for an order requiring Defendant to produce “three interrelated categories

of documents.” (ECF No. 63 at PageID 531.) In particular, she requests: (1) all data maintained

in Defendant’s computer system related to Plaintiff’s property claim for her total loss vehicle; (2)

the documents Defendant used to claim CAFA jurisdiction in its Notice of Removal; and (3)

twenty-one categories of data relevant to identifying other potential class action members. (Id. at

PageID 531–33.) In effect, these discovery requests seek information about class certification.

          Defendant, however, argues that the Court should stay discovery pending its decision on

the Motion for Summary Judgment. (See ECF Nos. 70, 71 & 75.) That a party filed a motion for

summary judgment is not enough by itself to support a stay of discovery. See Bowens, 2010 WL

3719245, at *2. But Defendant has other reasons for its request. Defendant argues that the

discovery Plaintiff seeks is disproportionate to the needs of the case and is too burdensome.

(ECF No. 71 at PageID 816.) And it argues that much of the discovery Plaintiff requests will not

resolve any contested issues about the class size or damages. (Id.) Defendant further argues that

Plaintiff is atypical of the class and that class discovery is therefore inappropriate. 1 (ECF No. 75

at PageID 885.)

          The Court finds that discovery on class certification at this early stage in the litigation

may be burdensome on Defendant and disproportionate to the needs of the case. Plus, class


1
 Plaintiff responds that Defendant’s claim that Plaintiff is an atypical class representative is
premature and lacks merit. (ECF No. 83 at PageID 1032.)
                                                     4
Case 2:20-cv-02482-TLP-cgc Document 90 Filed 04/22/21 Page 5 of 7                         PageID 1060




certification discovery is not relevant to the pending Motion for Summary Judgment. So

Plaintiff will suffer little hardship if the Court stays class certification discovery.

         The Court, therefore, uses its broad discretion to stay discovery on class certification.

That said, the Court finds it would be premature to stay such discovery until the Court decides

the Motion for Summary Judgment. And so, the Court GRANTS IN PART AND DENIES IN

PART Defendant’s Motion to Stay (ECF No. 70). The Court stays discovery as to class

certification only until further Order of this Court. The Court will notify the parties when it

reopens discovery on this issue. The Court further HOLDS IN ABEYANCE Plaintiff’s Motion

to Compel (ECF No. 63). 2 The Court will consider the Motion to Compel when it reopens class

discovery.

II.      Discovery Related to the Motion for Summary Judgment

         Defendant moves for a Protective Order forbidding Plaintiff from seeking the discovery

that she served on April 7, 2021, until this Court has decided the Motion for Summary Judgment.

(ECF No. 75 at PageID 886.) Plaintiff, however, argues that she needs more discovery in order

to respond to Defendant’s Motion for Summary Judgment. She argues that Defendant’s Motion

for Summary Judgment includes declarations from two newly revealed witness. (ECF Nos. 76 at

PageID 924; 76-1 at PageID 938.) What is more, the declarations involve contested facts. (Id.)

For example, Plaintiff disputes Defendant’s claim that she never objected to Defendant’s

valuation of her total-loss vehicle. (See ECF No. 68-4 at PageID 706–08.)

         Also of note, Mr. Herzog’s declaration is the only evidence supporting Defendant’s claim

that it requested appraisal and that Plaintiff refused to participate in appraisal. (See ECF Nos. 68

at PageID 659; 26-2; 68-1 at PageID 669.) But it is not clear how Mr. Herzog knows this



2
    The Court extends Plaintiff’s deadline to reply to the Motion to Compel to May 21, 2021.
                                                    5
Case 2:20-cv-02482-TLP-cgc Document 90 Filed 04/22/21 Page 6 of 7                       PageID 1061




information or what documents he relied on to make these assertions. (See ECF No. 76 at

PageID 929–30.) And as Plaintiff emphasizes, there are also questions about the documents Ms.

Vanderford relied on in her declaration. (Id. at PageID 926, 930.)

       Plaintiff thus argues that Defendant is refusing her a reasonable and fair opportunity to

seek discovery on the issues raised in the Motion for Summary Judgment. (Id. at PageID 925.)

As a result, she submits a Rule 56(d) order and affidavit, asking the Court to (1) permit

additional discovery, (2) direct Defendant to make witnesses Peter Herzog and Lynn Vanderford

available within fourteen days, and (3) extend the deadline for Plaintiff to respond to the Motion

for Summary Judgment. (Id.)

       The Court finds that Plaintiff satisfies her burden under Rule 56(d) and shows that

additional discovery is necessary here. Her affidavit identifies the specific facts that Plaintiff

seeks to find through discovery and why these facts are material to her response to the Motion

for Summary Judgment. (Id. at PageID 941–44.) Plaintiff clearly explains that she seeks to

depose Mr. Herzog and Ms. Vanderford in order to learn about their personal knowledge of the

attested facts and the documents that they used to make their declarations. (Id.)

       The affidavit also explains in detail her efforts to obtain discovery from Defendant. (Id.

at PageID 938–41.) There is no evidence that Plaintiff has been dilatory in her discovery efforts,

either. See Doe, 928 F.3d at 491. Plus, as Defendant admits, this case is in the early stages of

discovery and Plaintiff just learned about these witnesses when Defendant filed the Motion for

Summary Judgment. (ECF Nos. 70 at PageID 801; 76-1 at PageID 938.)

       All in all, Plaintiff has explained why she needs discovery, what material facts she hopes

to uncover, and why she has not previously discovered the information. See Doe v. City of

Memphis, 928 F.3d at 490. So the Court GRANTS Plaintiff’s Motion for Rule 56(d)



                                                  6
Case 2:20-cv-02482-TLP-cgc Document 90 Filed 04/22/21 Page 7 of 7                     PageID 1062




Discovery. 3 And as a result of this Court’s Order on the Motion to Stay and the Motion for Rule

56(d) Discovery, the Court DENIES AS MOOT Defendant’s Motion for a Protective Order.

                                         CONCLUSION

       The Court GRANTS IN PART AND DENIES IN PART Defendant’s Motion to Stay.

(ECF No. 70.) All discovery related to class certification is stayed until further notice. As a

result, the Court HOLDS IN ABEYANCE Plaintiff’s Motion to Compel. (ECF No. 63.) The

Court further GRANTS Plaintiff’s Motion for Rule 56(d) Discovery. (ECF Nos. 76 & 77.)

Plaintiff may seek additional discovery related to Defendant’s Motion for Summary Judgment.

And finally, the Court DENIES AS MOOT Defendant’s Motion for a Protective Order. (ECF

No. 75.)

       As a result of this Order, the Court also extends Plaintiff’s deadline for filing a motion for

class certification. (See ECF No. 50 at PageID 414.) The Court will reset that deadline,

Defendant’s deadline to respond, and Plaintiff’s deadline to reply at a later date.

       SO ORDERED, this 22nd day of April, 2021.

                                               s/Thomas L. Parker
                                              THOMAS L. PARKER
                                              UNITED STATES DISTRICT JUDGE




3
  Plaintiff has until May 14, 2021, to respond to the Motion for Summary Judgment. And under
Local Rule 56.1(c), Defendant has fourteen days after Plaintiff’s response to file a reply. And so,
although in a status conference the Court said Defendant’s reply is due on May 21, 2021, it is
instead due on May 28, 2021.
                                                 7
